Mr. Justice Leech delivered the opinion of the court: This claim is filed by the Board of School Inspectors of the City of Peoria, Illinois, setting forth that on June 30th, 1925, in the City of Peoria and County of Peoria in the State of Illinois, that the State of Illinois was indebted to the plaintiff in the sum of Seven Hundred Seventy Dollars ($770.00) for money paid out and expended by the plaintiff for the use of the defendant. It appears from the declaration that the plaintiff pursuant to “An Act to enable school directors and boards of education to establish and maintain classes and schools for delinquent children committed by courts of competent jurisdiction and providing for the payment from the State Treasury of the excess cost of maintaining and operating said classes and schools over the cost of maintaining and operating elementary schools for normal children,” approved June 2,1911, in force July 1, 1911; did expend the sum of Seven Hundred Seventy Dollars ($770.00). The Attorney General filed a statement of facts and recommended that the sum of Seven Hundred Seventy Dollars ($770.00) be allowed. The court, therefore, awards the plaintiff the sum of Seven Hundred Seventy Dollars ($770.00).